DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. Applicant argues the preset hoe isn’t between the flip cover shaft and the second water outlet.  However, a review of Lin shows that it does teach this positioning and annotated figure 5 below depicts as such. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP 2125.

    PNG
    media_image1.png
    386
    635
    media_image1.png
    Greyscale


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first water outlet is configured for lesser water outflow than second water outlet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-4, 6-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Patent No. 10,159,368).
Re: Claim 19, Lin discloses the claimed invention including a double-spout bottle cover comprising: 
a cover body (110, 120) (Fig. 1),
a first water outlet (320) (Depicted in Fig. 1-3 along the center line of the flip cover) arranged on a first portion of a first surface of the cover body adjacent to a first edge of the cover body in a hollow area of the cover body (Fig. 1);
a first water outlet shaft connecting the first water outlet to the cover body (Annotated Fig. 4), wherein the first water outlet is configured to rotate around the first water outlet shaft between a prone position relative to the first surface of the cover body (Depicted in Fig. 5) and an upright position relative to the first surface of the cover body (Depicted in Fig. 3);
a second water outlet (210) arranged on a second portion of the first surface of the cover body adjacent to a second edge of the cover body, wherein the first portion and the second portion are adjacent to each other, and wherein the first edge and the second edge are opposing edges (Fig. 2);
a flip cover (150) connected to the cover body, the flip cover comprising a cover head (230, 515) for covering and uncovering the second water outlet (Fig. 1-2);
a flip cover shaft (145) connecting the flip cover to the cover body, wherein the flip cover shaft is positioned adjacent to the first edge of the cover body and wherein the flip cover is configured to rotate around the flip cover shaft between a first position to uncover the second water outlet and a second position to cover the second water outlet with the cover head; and
a preset hole (524) positioned in the hollow area and connects with the first water outlet, wherein the preset hole is disposed between the flip cover shaft and the second water outlet (Annotated Fig. 5 above).

    PNG
    media_image2.png
    451
    492
    media_image2.png
    Greyscale

Re: Claim 2, Lin discloses the claimed invention including a side of the first water outlet is provided with a flip portion (330), and the flip portion is extended from the hollow area when the first water outlet lies prone on the hollow area (Fig. 3).
Re: Claim 3, Lin discloses the claimed invention including a mouthpiece of the first water outlet is covered with a first water outlet stopper (160) (Fig, 5, Col. 3, lines 43-48, back wall form stopper for mouthpiece).
Re: Claim 4, Lin discloses the claimed invention including a flip cover locking mechanism is provided at an third edge of the cover body, the third edge of the cover body is adjacent to the second water outlet on a second surface of the cover body, the cover head is buckled on the flip cover locking mechanism, and the flip cover locking mechanism is configured to fix and open the cover head (Fig 2, Col. 4, lines 1-5, locking mechanism to buckle down flip cover).
Re: Claim 6, Lin discloses the claimed invention including a first water outlet waterproof ring (450, 540) is arranged between the bottom of the first water outlet and the preset through hole (Figs. 4-5).
Re: Claim 7, Lin discloses the claimed invention including a water sealing pad (230, 515) is provided on an inner side of the cover head of the flip cover, and a cover waterproof ring (450, 540) is provided on an inner side of the cover body (Figs. 2-5).
Re: Claim 8, Lin discloses the claimed invention including a handle (250) positioned adjacent to flip cover shaft (Fig. 2 depicts).
Re: Claim 9, Lin discloses the claimed invention including a mouthpiece of the first water outlet faces opposite to the second water outlet (Depicted in Fig. 5).
Re: Claim 10, Lin discloses the claimed invention as recited in the rejection of claim 1 above and further teaching a bottle body (105), and the double-spout bottle cover is covered on the bottle body (Depicted in Fig. 1).
Re: Claim 11, the rejection from claim 2 above covers the limitations recited in this claim
Re: Claim 12, the rejection from claim 3 above covers the limitations recited in this claim.
Re: Claim 13, the rejection from claim 4 above covers the limitations recited in this claim
Re: Claim 15, the rejection from claim 6 above covers the limitations recited in this claim
Re: Claim 16, the rejection from claim 7 above covers the limitations recited in this claim
Re: Claim 17, the rejection from claim 8 above covers the limitations recited in this claim
Re: Claim 18, the rejection from claim 9 above covers the limitations recited in this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 10,159,368).
Re: Claim 20, Lin discloses the claimed invention including the first water outlet has a first diameter and the second water outlet has a second diameter except for expressly stating the second diameter is greater than the first. Instead, Lin in figure 5 depicts relatively similar diameter sizes. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin by causing the first diameter being less than the second diameter.. Applicant appears to have placed no criticality on any particular diameter (see Specification wherein it is silent as to relative sizing and this subject mater can only be gleaned from the drawings) and it appears that the device of Lin would work appropriately if made within the claimed relative diameter sizing.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent No. 10,159,368) as applied to claims 4 and 13 above, and further in view of Kurabe (US 2015/0282654 A1).
Re: Claims 5 and 14, Lin discloses the claimed invention except for the particulars of the locking mechanism as claimed. However, Kurabe teaches a flip cover with a locking mechanism (38) comprising a button lock catch (80), a button (76), a button shaft (84), and a button spring (86); a flip cover shaft (48) is connected to the cover body by a flip cover torsion spring (51) (Figs. 2-3, Para. 69-73, locking mechanism).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed particulars as taught by Kurabe, since Kurabe states in paragraph 81 that such a modification allows for the lid to achieve a fully open state without the user having to actively gripping the cover open, permitting one handed operation of the lid for greater accessibility. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754